Lucas App. No. L-93-277. This cause is pending before the court as an appeal from the Court of Appeals for Lucas County. On January 6, 1999, appellees filed a designation of John Winter, an attorney who is not admitted to practice in Ohio, as counsel of record in this case. Whereas John Winter has not complied with the pro hac vice requirements of S.Ct.Prac.R. 1(2), and has not been granted leave to appear pro hac vice in this case, he is not permitted to file pleadings, memoranda, briefs, or documents other than those required to perfect an appeal, or to participate in oral argument. Accordingly,
IT IS ORDERED by the court, sua sponte, that appellees’ designation of John Winter as counsel of record be, and hereby is, stricken.